          Case 1:21-cr-00105-APM Document 23 Filed 07/20/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA           :
                                    :
       v.                           :             Case No. 1:21cr105-APM
                                    :
 HENRY PHILLIP MUNTZER,             :
                                    :
       Defendant.                   :
____________________________________:

       COMES NOW the United States Attorney's Office, by and through Jacob Strain,

Assistant U.S. Attorney, and hereby enters an appearance of counsel on behalf of the United

States in the above entitled matter.

                                       Respectfully submitted,

                                       CHANNING D. PHILLIPS
                                       ACTING UNITED STATES ATTORNEY


                                       ________________________________
                                       JACOB J. STRAIN (UT#:12680)
                                       Assistant United States Attorney
                                       U.S. Attorney’s Office for the District of Columbia
                                       555 4th Street, N.W.
                                       Washington, D.C. 20530
